

Exhibit 10.2
RESTRICTED STOCK AGREEMENT
TITAN MACHINERY INC.
2014 EQUITY INCENTIVE PLAN


THIS AGREEMENT, made effective as of this ____ day of _______, 20___, by and
between Titan Machinery Inc., a Delaware corporation (the “Company”), and
________________ (“Participant”).


W I T N E S S E T H:


WHEREAS, the Participant on the date hereof is a non-employee director of the
Company or one of its Affiliates; and


WHEREAS, the Company wishes to grant a restricted stock award to Participant for
shares of the Company’s common stock pursuant to the Company’s 2014 Equity
Incentive Plan (the “Plan”); and


WHEREAS, the Administrator of the Plan has authorized the grant of a restricted
stock award to the Participant.


NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:


1.    Grant of Restricted Stock Award.


a.Pursuant to Section 11 of the Plan, the Company hereby grants to Participant
on the date set forth above (the “Grant Date”) a restricted stock award (the
“Restricted Stock”) for __________________ (________) shares of the Company’s
common stock subject to the terms, conditions, and restrictions set forth in
this Agreement and the Plan. Capitalized terms that are used but not defined
herein have the meaning ascribed to them in the Plan.


b.The Company shall cause to be issued uncertificated book-entry shares,
registered in the Participant’s name, representing the Restricted Stock.  These
shares shall be held as restricted shares until the vesting dates, be subject to
an appropriate stop-transfer order and shall bear the following restrictive
legend:


“The Common Shares held in book-entry are subject to forfeiture and are subject
to the restrictions against transfer as contained in the Titan Machinery 2014
Equity Incentive Plan and a Restricted Stock Agreement between Titan Machinery
Inc. and the registered owner of such shares.  Release from such restrictions,
terms and conditions shall be made only in accordance with the provisions of the
Plan and the Agreement, copies of which are on file in the office of Titan
Machinery Inc.”



1

--------------------------------------------------------------------------------





2.    Vesting of Restricted Stock.


a.The shares of Restricted Stock will vest on the earlier of June 1, 20___ or
the 20___ Annual Meeting (the “Vesting Date”).

If the Participant ceases to be a director of the Company for any reason other
than death, prior to the Vesting Date, including the Participant’s voluntary
resignation, the Participant shall immediately forfeit all unvested shares of
Restricted Stock. In the event of the Participant’s death, 100% of the unvested
Restricted Stock shall vest as of the date of death.


b.Participant may not transfer or otherwise dispose of the Stock subject to this
award until such time as Participant ceases to be a director of the Company.


c.Upon vesting of the Restricted Stock as provided herein, the Company will
cause to be issued to Participant either a share certificate or uncertificated
book-entry shares without the restrictive legend set forth in Section 1(b), but
bearing such legend as the Company deems advisable pursuant to the exercise of
its discretion under Section 4(a) below.


3.    Rights as Shareholder; Dividends.


a.The Participant shall be the record owner of the Restricted Stock during the
vesting period and thereafter until the shares of common stock are sold or
otherwise disposed of, and shall be entitled to all of the rights of a
shareholder of the Company including, without limitation, the right to vote such
shares and receive all dividends or other distributions paid with respect to
such shares.


b.If the Participant forfeits any rights he has under this Agreement in
accordance with Section 2, the Participant shall, on the date of such
forfeiture, no longer have any rights as a shareholder with respect to the
unvested Restricted Stock and shall no longer be entitled to vote or receive
dividends on such shares.


4.    Miscellaneous.


a.Securities Law Compliance. Participant shall not transfer, other than by will
or the laws of descent and distribution, or otherwise dispose of the shares of
Restricted Stock received pursuant to this Agreement until such time as counsel
to the Company shall have determined that such transfer or other disposition
will not violate any state or federal securities laws or company policy. The
Participant may be required by the Company, as a condition of the effectiveness
of this restricted stock award, to agree in writing that all Restricted Stock
subject to this Agreement shall be held, until such time that such Restricted
Stock is registered and freely tradable under applicable state and federal
securities laws, for Participant’s own account without a view to any further
distribution thereof, that the certificates for such shares shall bear an
appropriate legend to that effect and that such shares will be not transferred
or disposed of except in compliance with applicable state and federal



2

--------------------------------------------------------------------------------



securities laws. A legend may be placed on any certificate(s) or other
document(s) delivered to the Participant indicating restrictions on
transferability of the shares of Restricted Stock pursuant to this Agreement or
any other restrictions that the Company may deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any applicable federal or state securities laws or any stock exchange on which
the shares of the Company’s common stock are then listed or quoted.


b.Restricted Stock Subject to Plan. This Agreement is subject to the Plan as
approved by the Company's shareholders. The terms and provisions of the Plan as
it may be amended from time to time are hereby incorporated herein by reference.
In the event of a conflict between any term or provision contained herein and a
term or provision of the Plan, the applicable terms and provisions of the Plan
will govern and prevail.


c. Binding Agreement. This Agreement shall bind and inure to the benefit of the
Company, its Affiliates and its successors and assigns and Participant and any
successor or successors of Participant permitted by this Agreement.


d.Acceptance. The Participant hereby acknowledges access to the Plan and receipt
of this Agreement. The Participant has read and understands the terms and
provisions thereof, and accepts the Restricted Stock subject to all of the terms
and conditions of the Plan and this Agreement. The Participant acknowledges that
there may be adverse tax consequences upon the vesting or settlement of the
Restricted Stock or disposition of the underlying shares and that the
Participant has been advised to consult a tax advisor prior to such vesting,
settlement or disposition of the Restricted Stock. The Participant, as a
non-employee of the Company, is responsible for making all tax payments arising
from the grant and vesting of the Restricted Stock.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.
TITAN MACHINERY INC.

By:    
[Name of Authorized Officer]
[Title]
                    
(Signature of Participant)









3